


Exhibit 10.5






November 29, 2011
Toyota Motor Sales, U.S.A., Inc.
James Lentz, President
19001 South Western Avenue
Torrance, California 90509

RE:
AutoNation, Inc. Consent Agreement

Dear Mr. Lentz:
Reference is made to that certain letter agreement (the “Consent Agreement”),
dated as of January 28, 2009, as extended and amended from time to time, by and
among Toyota Motor Sales, U.S.A., Inc. (“Toyota”), AutoNation, Inc.
(“AutoNation”), ESL Investments, Inc. and its investment affiliates set forth on
Exhibit A to the Consent Agreement and such other investment affiliates of ESL
Investments, Inc. or individuals that have been or may be added as parties to
the Consent Agreement from time to time pursuant to paragraph 9 of the Consent
Agreement. Capitalized terms used but not defined in this letter agreement shall
have the meanings ascribed thereto in the Consent Agreement.
Each of the parties hereto hereby agrees that:
(i) the phrase “which shall only apply at such time and for so long as ESL Owns
more than fifty percent (50%) of the then outstanding Common Stock” shall be
deleted from the second paragraph of the Consent Agreement;
(ii) the first sentence of the Consent Agreement shall be amended to read
“Reference is made to that certain Framework Agreement, dated as of September
26, 1997 (as amended or supplemented from time to time, the “Framework
Agreement”), by and between Toyota Motor Sales, U.S.A., Inc. (“Toyota”) and
AutoNation, Inc. (formerly known as Republic Industries, Inc.) (“AutoNation”).”;
(iii) the first sentence of paragraph 7 of the Consent Agreement shall be
amended to read “Toyota's consent and waiver pursuant to this letter agreement
shall terminate on December 31, 2012 (the “Termination Date”) solely with
respect to shares of Common Stock acquired by ESL after the Termination Date,
provided that ESL may seek successive annual one-year extensions of the
Termination Date and Toyota shall not unreasonably withhold or delay its consent
thereto, except that if ESL has owned fifty percent (50%) or less of the
outstanding Common Stock for two years preceding the date that ESL seeks an
extension hereunder, then Toyota shall have the right to withhold such consent
in its sole discretion.”;
(iv) the last sentence of paragraph 7 of the Consent Agreement shall be amended
to read “Notwithstanding the foregoing, this letter agreement shall remain in
effect so long as ESL continues to Own in excess of forty percent (40%) of the
then outstanding Common Stock.”;






--------------------------------------------------------------------------------




(v) paragraph 8 of the Consent Agreement shall be amended to read “In the event
that ESL no longer Owns in excess of forty percent (40%) of the then outstanding
Common Stock (including, without limitation, because of a disposal of shares
under Section 2 above), then (a) this letter agreement, and Toyota's consent and
waiver hereunder, shall automatically terminate and be of no further force and
effect, and (b) Sections 6.1.1 and 10 of the Framework Agreement shall apply to
any future acquisition of in excess of fifty percent (50%) of the then
outstanding Common Stock by ESL; provided, however, that if (i) the exercise of
options to purchase Common Stock and/or (ii) the issuance or vesting of
restricted shares of Common Stock causes ESL to no longer Own in excess of forty
percent (40%) of the then outstanding Common Stock, then this letter agreement,
and Toyota's waiver and consent hereunder, shall continue to be in effect until
any subsequent disposition of Common Stock by ESL during the time when ESL's
Ownership is not in excess of forty percent (40%) of the then outstanding Common
Stock as a result of such exercise, issuance or vesting.”; and
(vi) the Consent Agreement shall be re-numbered and re-lettered as set forth in
the Amended and Restated Consent Agreement attached hereto as Exhibit 1 (the
“Amended and Restated Consent Agreement”).
Each of the parties hereto hereby reaffirms the terms of the Consent Agreement,
as amended by the Amendment and this letter agreement, and as extended by the
First Extension Agreement, the Second Extension Agreement and this letter
agreement, and agrees that the Consent Agreement, as so amended and extended,
shall remain in full force and effect until terminated in accordance with its
terms.
This letter agreement (a) may not be amended, waived or modified except by an
instrument in writing signed by Toyota, AutoNation and ESL Investments, Inc. and
(b) may be executed in one or more counterparts, each of which when executed
shall be deemed to be an original but which when taken together shall constitute
one and the same letter agreement.
The parties further agree that the Consent Agreement, as amended and extended
through the date hereof, shall from and after the date of this letter agreement,
be represented by the Amended and Restated Consent Agreement, except as set
forth in an instrument in writing signed by Toyota, AutoNation and ESL
Investments, Inc.
Please acknowledge your agreement to the foregoing by signing and returning to
the undersigned as soon as possible a counterpart of this letter.
Very truly yours,


ESL INVESTMENTS, INC.
By:
/s/ William C. Crowley        

Name: William C. Crowley
Title: President and Chief Operating Officer












--------------------------------------------------------------------------------




ESL PARTNERS, L.P.
By:
RBS Partners, L.P., as its general partner

By:
ESL Investments, Inc., as its general partner

By:
/s/ William C. Crowley        

Name: William C. Crowley
Title: President and Chief Operating Officer
ESL INSTITUTIONAL PARTNERS, L.P.
By:
RBS Investment Management, L.L.C., as its general partner

By:
ESL Investments, Inc., as its manager

By:
/s/ William C. Crowley        

Name: William C. Crowley
Title: President and Chief Operating Officer
ESL INVESTORS, L.L.C.
By:
RBS Partners, L.P., as its manager

By:
ESL Investments, Inc., as its general partner

By:
/s/ William C. Crowley        

Name: William C. Crowley
Title: President and Chief Operating Officer
CBL PARTNERS, L.P.
By:
ESL Investments, Inc., as its general partner

By:
/s/ William C. Crowley            

Name: William C. Crowley
Title: President and Chief Operating Officer
TYNAN, LLC
By:
/s/ William C. Crowley            

Name: William C. Crowley
Title: Manager








--------------------------------------------------------------------------------




RBS PARTNERS, L.P.
By:
ESL Investments, Inc., as its general partner

By:
/s/ William C. Crowley        

Name: William C. Crowley
Title: President and Chief Operating Officer
RBS INVESTMENT MANAGEMENT, L.L.C.
By:
ESL Investments, Inc., as its manager

By:
/s/ William C. Crowley        

Name: William C. Crowley
Title: President and Chief Operating Officer
EDWARD S. LAMPERT
/s/ Edward S. Lampert    
Edward S. Lampert
WILLIAM C. CROWLEY
/s/ William C. Crowley    
William C. Crowley




--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED TO
AS OF THE DATE FIRST WRITTEN ABOVE:


TOYOTA MOTOR SALES, U.S.A., INC.




/s/ James Lentz
James Lentz, President






AUTONATION, INC.




/s/ Michael E. Maroone
Michael E. Maroone, President




--------------------------------------------------------------------------------






Exhibit 1
January 28, 2009, amended and restated as of
November 29, 2011
Toyota Motor Sales, U.S.A., Inc.
President
19001 South Western Avenue
Torrance, California 90509

RE:
AutoNation, Inc. Framework Agreement

Dear Sir or Madam:
Reference is made to that certain Framework Agreement, dated as of September 26,
1997 (as amended or supplemented from time to time, the “Framework Agreement”),
by and between Toyota Motor Sales, U.S.A., Inc. (“Toyota”) and AutoNation, Inc.
(formerly known as Republic Industries, Inc.) (“AutoNation”). Capitalized terms
used but not defined in this letter agreement shall have the meanings ascribed
thereto in the Framework Agreement.
1.
Toyota hereby consents to, and waives all of its rights and remedies under
Sections 6.1.1 and 10 of the Framework Agreement with respect to, the
acquisition (as defined in the Framework Agreement) or Ownership (for the
avoidance of doubt, including Ownership resulting from any share buy back
program or other stock repurchase, reclassification or other change in share
rights) by ESL Investments, Inc., its investment affiliates set forth on Exhibit
A hereto and any other affiliates of ESL Investments, Inc. whose sole business
is or shall be to invest in securities and related instruments that in the
future Own Common Stock (as defined below) (collectively, “ESL”) of more than
fifty percent (50%) of the outstanding common stock, par value $0.01 per share,
of AutoNation (the “Common Stock”) (the “ESL Acquisition”), subject to the
following terms and conditions:

(a)
At each meeting of the stockholders of AutoNation, whether an annual meeting or
a special meeting, however called, and at each adjournment or postponement of
any such meeting (a “Stockholders' Meeting”), and in all other circumstances in
which a vote, consent or other approval (including, without limitation, by
written consent) is sought by or from the stockholders of AutoNation (any such
vote, consent or approval, a “Stockholders' Consent”), ESL shall appear at such
Stockholders' Meeting or otherwise cause all shares of Common Stock Owned by ESL
to be counted as present for the purpose of establishing a quorum.







--------------------------------------------------------------------------------




At each Stockholders' Meeting and in connection with the execution of each
Stockholders' Consent, in either case at such times that ESL Owns in excess of
fifty percent (50%) of the then outstanding Common Stock, all shares of Common
Stock Owned by ESL in excess of fifty percent (50%) of the then outstanding
Common Stock (the “Additional Shares”) on the applicable record date shall be
voted on each matter proposed in the same proportion as all outstanding shares
of Common Stock not Owned by ESL are actually voted on such matter (it being
understood that, in connection with any Stockholders' Consent, shares of Common
Stock not Owned by ESL that abstain or are not present will be treated as shares
abstaining or not present, as the case may be).
(b)
In accordance with the listing standards of The New York Stock Exchange (the
“NYSE”) and AutoNation's currently effective Corporate Governance Guidelines, as
part of AutoNation's succession planning process, (i) the board of directors of
AutoNation has adopted the qualifications for Chief Executive Officer and Chief
Operating Officer attached as Exhibit B hereto and (ii) Michael E. Maroone has
at this time been designated as a successor to Mike Jackson as Chief Executive
Officer of AutoNation; however, Toyota recognizes that such qualifications and
designation are solely the determinations of the board of directors of
AutoNation made based on its fiduciary duties and may change at any time in the
future.

In addition, the Chief Operating Officer of AutoNation shall have sufficient
breadth and depth of experience, a relevant, successful automotive track record
and extensive successful automotive experience, in each case as determined in
the good faith judgment of AutoNation's board of directors. In the event
AutoNation's board of directors appoints a Chief Operating Officer who either is
not Michael E. Maroone or does not, in the good faith judgment of AutoNation's
board of directors, meet the standards in the immediately preceding sentence,
Toyota may notify AutoNation of same in writing within sixty (60) days after the
public announcement of such appointment. AutoNation will reasonably cooperate
with Toyota in Toyota's efforts to obtain information regarding the experience
and qualifications of the newly appointed Chief Operating Officer. Within twenty
(20) days after receiving Toyota's written notice, AutoNation may initiate the
dispute resolution procedures of Exhibit 13 of the Framework Agreement (the
“Dispute Resolution”). In the event that AutoNation does not initiate the
Dispute Resolution within twenty (20) days, ESL shall be required to dispose of
the Additional Shares no later than nine (9) months after receipt of Toyota's
notice referred to above, or if AutoNation does initiate the Dispute Resolution
within twenty (20) days and if a final determination is made that the Chief
Operating Officer does not meet the foregoing requirements, ESL shall be
required to dispose of the Additional Shares not later than nine (9) months
after the conclusion of the Dispute Resolution (in either case, the relevant
nine (9) month period being the “Disposal Period”).
In the event that, notwithstanding the foregoing, ESL fails to dispose of the
Additional Shares under the circumstances required by the preceding




--------------------------------------------------------------------------------




paragraph (a) within the Disposal Period or (b) within nine (9) months after the
conclusion of the Disposal Period, then until ESL disposes of the Additional
Shares, all shares of Common Stock Owned by ESL in excess of twenty-five percent
(25%) in the case of clause (a) above, or in excess of zero percent (0%) in the
case of clause (b) above, of the then outstanding Common Stock on the applicable
record date for any AutoNation Stockholders' Meeting or Stockholders' Consent
shall be voted on each matter proposed in the same proportion as all outstanding
shares of Common Stock not Owned by ESL are actually voted on such matter (it
being understood that, in connection with any Stockholders' Consent, shares of
Common Stock not Owned by ESL that abstain or are not present will be treated as
shares abstaining or not present, as the case may be).
ESL shall not purchase any Common Stock after the commencement of the Disposal
Period. In the event ESL fails to dispose of the Additional Shares by the end of
the Disposal Period, ESL hereby consents to the entry of a court order directing
ESL to comply with the voting restrictions set forth in the preceding paragraph
pending such disposition. ESL shall reimburse Toyota for Toyota's reasonable
attorneys' fees in obtaining or enforcing such court order.
(c)
The board of directors of AutoNation shall be comprised of a majority of
directors who qualify as “independent” directors under the listing standards of
Rule 303A.02(b) of the NYSE Listed Company Manual, as in effect on the date
hereof, and who would qualify as “independent” directors of ESL Investments,
Inc. under the listing standards of Rule 303A.02(b) of the NYSE Listed Company
Manual, as in effect on the date hereof, if ESL Investments, Inc. was an
NYSE-listed company; provided, however, that if AutoNation should fail to comply
with the foregoing requirement due to (i) a vacancy on its board of directors or
(ii) a member of its board of directors ceasing to meet such independence
standards due to circumstances beyond AutoNation's reasonable control,
AutoNation shall regain compliance with the foregoing requirement by the later
of (A) its next annual stockholders' meeting or (B) 180 days from the occurrence
of the event that caused the failure to comply.

2.
AutoNation and Toyota (i) reaffirm the terms and conditions of the Framework
Agreement, including Section 5.1.3 thereof, which the parties hereto agree shall
continue in existence except to the extent expressly modified herein and (ii)
agree and acknowledge that this letter agreement shall constitute written notice
of a proposed Change in Management or Ownership to Toyota pursuant to, and in
compliance with, Section 6.2 of the Framework Agreement; provided, however, that
both parties recognize and acknowledge that ESL is not a party to this Section 4
or to such agreement.

3.
For the avoidance of doubt, Toyota's consent to, and waiver of its rights and
remedies with respect to, the ESL Acquisition shall apply only to the ESL
Acquisition and not to the acquisition of any Ownership interest in AutoNation
by any other Person or any other Change in Management or Ownership under Section
6 of the Framework Agreement.







--------------------------------------------------------------------------------




This letter constitutes Toyota's consent to the ESL Acquisition to the extent
any such consent is required under any Toyota Dealer Agreement or Lexus Dealer
Agreement. Other than as set forth in the preceding sentence, nothing in this
letter shall constitute a waiver or modification of any party's rights or
remedies under, or any other provision in, any Dealer Agreements; provided that
the terms of this letter agreement shall supersede any terms of the Dealer
Agreements to the extent of any contrary provisions but only for so long as this
letter agreement is in effect.
4.
In the event that AutoNation merges, consolidates or combines with, or is
merged, consolidated or combined with, any Person, the surviving entity shall be
subject to the terms and conditions of this letter agreement and the Framework
Agreement. AutoNation agrees that it shall not merge, consolidate or combine
with, or be merged, consolidated or combined with, any Person owned or
controlled, directly or indirectly, by ESL, unless Toyota consents thereto in
writing in advance.

5.
Toyota's consent and waiver pursuant to this letter agreement shall terminate on
December 31, 2012 (the “Termination Date”) solely with respect to shares of
Common Stock acquired by ESL after the Termination Date, provided that ESL may
seek successive annual one-year extensions of the Termination Date and Toyota
shall not unreasonably withhold or delay its consent thereto, except that if ESL
has owned fifty percent (50%) or less of the outstanding Common Stock for two
years preceding the date that ESL seeks an extension hereunder, then Toyota
shall have the right to withhold such consent in its sole discretion. For the
avoidance of doubt, for purposes of the immediately foregoing sentence, the term
“acquired” shall not include any increases in ESL's Ownership of Common Stock
resulting from any customary share buy back program, reclassification or other
customary change in share rights applicable generally to the Common Stock
(including a stock split). Notwithstanding the foregoing, this letter agreement
shall remain in effect so long as ESL continues to Own in excess of forty
percent (40%) of the then outstanding Common Stock.

6.
In the event that ESL no longer Owns in excess of forty percent (40%) of the
then outstanding Common Stock (including, without limitation, because of a
disposal of shares under Section 2 above), then (a) this letter agreement, and
Toyota's consent and waiver hereunder, shall automatically terminate and be of
no further force and effect, and (b) Sections 6.1.1 and 10 of the Framework
Agreement shall apply to any future acquisition of in excess of fifty percent
(50%) of the then outstanding Common Stock by ESL; provided, however, that if
(i) the exercise of options to purchase Common Stock and/or (ii) the issuance or
vesting of restricted shares of Common Stock causes ESL to no longer Own in
excess of forty percent (40%) of the then outstanding Common Stock, then this
letter agreement, and Toyota's waiver and consent hereunder, shall continue to
be in effect until any subsequent disposition of Common Stock by ESL during the
time when ESL's Ownership is not in excess of forty percent (40%) of the then
outstanding Common Stock as a result of such exercise, issuance or vesting.

7.
ESL agrees that any other investment affiliates of ESL Investments, Inc. not
listed on Exhibit A hereto that in the future Own Common Stock shall be added as
parties to this letter agreement within thirty (30) days of acquisition of
Common Stock. ESL also agrees that Edward S. Lampert and William C. Crowley
shall be added as parties to this letter agreement within thirty (30) days in
the event that such person (individually and together with immediate family
members) directly owns shares of Common Stock outside of ESL in excess of
one-half percent (0.5%) of the then outstanding Common Stock.





--------------------------------------------------------------------------------






This letter agreement (a) may not be amended, waived or modified except by an
instrument in writing signed by Toyota, AutoNation and ESL Investments, Inc. and
(b) may be executed in one or more counterparts, each of which when executed
shall be deemed to be an original but which when taken together shall constitute
one and the same letter agreement. Neither this letter agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Toyota,
AutoNation or ESL (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
letter agreement shall be binding upon, inure to the benefit of and be
enforceable by Toyota, AutoNation and ESL and their respective successors and
assigns.
Please acknowledge your agreement to the foregoing by signing and returning to
the undersigned as soon as possible a counterpart of this letter.
*    *    *    *







--------------------------------------------------------------------------------






Exhibit A


ESL Partners, L.P.
ESL Institutional Partners, L.P.
ESL Investors, L.L.C.
CBL Partners, L.P.
Tynan, LLC
RBS Partners, L.P.
RBS Investment Management, L.L.C.
Edward S. Lampert
William C. Crowley




--------------------------------------------------------------------------------






Exhibit B


Chief Executive Officer


•
Outstanding leadership ability

- Excellent communication and interpersonal skills
- Tone from the top - ability to set the right standard of conduct for the
organization
- Ability to motivate retail store leadership
•
Strategic vision

- Ability to align organization and motivate management to implement strategy
•
Ability to attract, motivate and retain top talent

•
Understanding of retail business, combined with large company management
experience

•
Ability to drive process change while maintaining the positive attributes of
entrepreneurial spirit of organization

•
Seasoned judgment and ability to make tough decisions

•
Ability to shape auto industry and public policy issues





President & Chief Operating Officer


•
Strong operations experience

•
Strategic management skills

- Ability to leverage scale and implement standardized processes
- Ability to develop store leadership
- Ability to drive strategic plan to increase customer loyalty and profitability
•
Outstanding leadership ability

- Excellent communication and people skills
- Ability to motivate store leadership
•
Ability to attract, motivate and retain top talent

•
Deep understanding of auto retail business

•
Ability to establish strong relationships with auto manufacturers





